DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 13 is objected to because of the following informalities: its wrong dependency.  For the purpose of the examination, it is assumed that claim 13 is depended on claim 9.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9-12 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Tsuruma et al., US 2018/0120654 A1.
Claims 1-4 are anticipated by Tsuruma et al. figures 2, 5 and accompanying text which discloses a light modulating liquid crystal cell PNL having a light-exiting area DA and a non-light-exiting area NDA comprising: 
. a plurality of first pixels MP (e.g., MP1) located in the light-exiting area DA
. first scanning lines G
. first data lines S
. wherein each of the plurality of first pixels MP1 comprises a plurality of first sub-pixels SP1-SP4, each of the plurality of first sub-pixels SP comprises a first transistor SW, the plurality of first sub-pixels comprises at least two first sub-pixels SP2/SP3/SP4 arranged in a first direction d1 and at least two first sub- pixels SP1/SP2 arranged in a second direction d2 
. wherein gate electrodes of the first transistors of the plurality of first sub-pixels of each of the plurality of first pixels are all electrically connected to one of the first scanning lines G1, and source electrodes of the first transistors are all electrically connected to one of the first data lines S (see fig. 5).

Re claim 10, wherein the plurality of first pixel electrodes PE1-PE4 is inherently insulated from each other (to avoid a cross-talked).
Re claims 11-12, wherein at least two of the plurality of first pixel electrodes correspond to at least two of the plurality of first sub-pixels of one of the plurality of first pixels and are electrically connected to each other (e.g., SP1-SP2 of MP1)(see fig. 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruma et al., US 2018/0120654 A1.
  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ a plurality of first sub-scanning lines/sub-data lines as claimed for the same purposes of signal supplying, since it has been held that rearranging parts of an invention involves only routine skill in the art.  
Claims 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruma et al., US 2018/0120654 A1, in view of Chen et al., US 2019/0302543 A1
Re claims 15-16, Tsuruma et al. disclose the claimed invention as described above except for a stacking of a display liquid crystal cell over the light modulating liquid crystal cell. Chen et al. do disclose a display liquid crystal cell DP is stacking over a light modulating liquid crystal cell SP (see fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a display panel stacking over the Tsuruma et al. light modulating cell, as shown by Chen et al., since it is a common practice in the display art to improve the contrast of a display panel (see [0004].  It is noted that the modification to Tsuruma et al. device would result a same structure of the claimed invention such as a plurality of second sub-pixels located in the display area having second sub-pixels with a second transistor, a color resist (for a color display panel), gate/source electrode(s). 
Re claim 19, the modification to Tsuruma et al. would also including a backlight module 700 (see Chen et al., fig. 1).
Allowable Subject Matter
Claims 6, 8, 13, 14, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhao et al. (US 2020/0333674) disclose a sub-gate/sub-data line(s) over a light modulating device (see fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/DUNG T NGUYEN/Primary Examiner, Art Unit 2871